Citation Nr: 1336688	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  11-28 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to asbestos or Agent Orange herbicides.

4.  Entitlement to service connection for benign prostatic hypertrophy, claimed as an enlarged prostate, to include as due to herbicide exposure.

5.  Entitlement to a higher initial rating, greater than 30 percent for Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1966 to April 1968.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010 and April 2011 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for bilateral hearing loss, tinnitus, COPD and a prostate disorder, but granted service connection for PTSD and assigned an initial 30 percent rating.  The Veteran appealed the denials of service connection as well as the initial rating assigned for PTSD in these decisions, and the matters are now before the Board.

The Veteran testified via video conference from the RO in Columbia, South Carolina before the undersigned Acting Veterans Law Judge at a hearing held in October 2012.  A transcript of that hearing has been associated with the claims file.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system, which include records of VA treatment relating to the immediate appeals. 

The issue of entitlement to service connection for urinary tract infections has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for COPD and entitlement to a higher initial rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not chronic in service, did not manifest to a compensable degree within one year of separation from service, and is not related to service.

2.  Tinnitus did not manifest in service and is not related to service.

3.  A prostate disorder was not incurred in service, and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A §§ 1101, 1110, 1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2012). 

3.  The criteria for service connection for benign prostatic hypertrophy, to include an enlarged prostate, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, the RO provided VCAA notice letters to the Veteran in February and March of 2010, prior to the initial adjudication of the service connection claims on appeal.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In this case in the aforementioned letters, the Veteran was provided with such notice, including the type of evidence necessary to establish a disability rating and effective dates.

Based on the foregoing, timely and adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Acting Veterans Law Judge clarified the issues on appeal and discussed potentially relevant additional evidence that the Veteran may submit in support of his claims including records of post-service treatment and diagnoses of hearing loss, tinnitus, and prostate-related disorders.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  The Veteran was notified of the need to identify all sources of private treatment, or otherwise provide VA with records of such treatment.  VA has conducted development pursuant to the information provided by the Veteran regarding such treatment, and the private treatment records received have been associated with the claims file.

The Veteran was afforded a VA examination with respect to his audiological claims in October 2010.  During the examination, the examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters of service connection for hearing loss and tinnitus.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

A VA examination has not been afforded regarding the Veteran's claimed prostate disorder.  In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).  See also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence establishes no in-service injury, disease, or event, VA is not obligated to provide a medical examination).

As discussed below, the service treatment records are silent as to any complaints or treatment referable to the prostate.  While the Veteran now claims some in-service urinary symptomatology relating to the prostate, for reasons discussed below the Board finds such contentions to be not credible.  Thus, as the record lacks evidence of in-service disease or injury, or any referable symptomatology until many years after service, a VA examination as to the etiology of the claimed disorder is not warranted, even under the low threshold of McLendon.

The Board finds that all necessary development has been accomplished.  In addition to the evidence discussed above, the Veteran's statements in support of the claims are also of record, including testimony provided at the hearing before the undersigned.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of these claims have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Organic diseases of the nervous system, including sensorineural hearing loss, are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).

With regard to the claimed prostate-related disorder, the disease is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the Veteran's appeal relating to such disorders.  See Walker, 708 F.3d 1331.

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.

A layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

Service Connection for Hearing Loss and Tinnitus

The Veteran contends that he was exposed to loud noises during service, specifically exposure to noises associated with construction and explosions, including the destruction of an ammunition depot at U.S. Air Base in Qui Nhon, Vietnam.  During the October 2012 hearing before the undersigned, the Veteran stated that following the on-base explosion, he experienced an immediate loss of hearing with constant ringing in the ears.  He indicated that while his hearing returned, ringing has been constant since that event.

For the purposes of this claim, the threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service personnel records confirm that the Veteran had service in Vietnam from April 1967 until April 1968 where his primary duty was as a carpenter.  Service treatment records, however, reflect no complaints referable to hearing loss and on report of medical history at separation in April 1968, the Veteran affirmatively denied any current or past history of ear trouble, running ears, or hearing loss.  When asked during the 2012 hearing why he denied ear-related symptoms at separation, the Veteran indicated that he did not want "to get held over," and that he had been instructed that if he endorsed any issues at separation he would be retained for additional testing.  The Board notes, however, that while denying ear-related problems, the Veteran did indicate a history of boils at separation.  On separation examination in April 1968, hearing and audiological testing were not conducted, however the Veteran's ears were described as normal.  The Veteran's service treatment records include a single, undated, print-out showing audiometric readings, however the Board finds that this print-out corresponds to recorded audiometric readings on enlistment in April 1966, and thus is of no probative value to the immediate issue.

Following separation from service, the Veteran testified in October 2012 that he first sought treatment relating to hearing loss "back in the eighties" through Miracle-Ear.  The Veteran has received numerous notifications from VA requesting that he identify treatment providers and the dates of such treatment.  To that end, the Veteran affirmatively indicated in March 2010 that treatment received was from Dr. J.F. for a period beginning in 2007.  Nonetheless, the Veteran sent VA a record of an August 2002 audiogram from a Miracle-Ear facility.

VA's duty to assist in developing the facts and evidence pertinent to a veteran's claim is not a one-way street, and it is the responsibility of veterans to cooperate with VA with regard to development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  This is especially true in matters relating to private records, to which VA has no access or knowledge without the Veteran's cooperation.  Given the Veteran's actions, and VA's offers to assist him in developing the claim, the Board finds that VA has no additional duty with regard to request for private treatment records concerning hearing loss and tinnitus.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Again, the earliest record of treatment for hearing loss or tinnitus is the Veteran-supplied August 2002 audiogram from Miracle-Ear, which shows that on audiological evaluation in pure tone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
35
50
60
65
LEFT
25
35
65
80
80

On private audiological evaluation in September 2010 pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
8000
RIGHT
40
40
75
x
80
75
LEFT
40
40
40
70
60
65

In October 2010, the Veteran underwent VA audiological examination during which he indicated that he had been a firefighter after service.  The Veteran endorsed hearing loss and tinnitus, stating that tinnitus began "many years ago."  Audiological evaluation revealed that pure tone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
40
45
85
90
90
LEFT
45
40
50
65
75

Puretone threshold average on the right side was 57.5, and on the left side was 77.5.  Speech audiometry using the Maryland CNC word list was 60 percent in the right ear and 94 percent in the left ear.  The diagnoses were of mild to profound sensorineural hearing loss in the right ear and moderate to severe sensorineural hearing loss in the left ear.  The examiner opined that tinnitus was as likely as not associated with hearing loss, but that hearing loss was less likely than not related to military service.  In reaching this conclusion, the examiner noted the Veteran's long-standing history noise exposure, including vocational noise exposure, and stated that medical literature "does not support delayed onset of hearing loss after cessation of noise exposure."  Accordingly, the examiner concluded that hearing loss was likely the result of civilian noise exposure combined with presbycusis.

On private audiological evaluation by Dr. J.F. in December 2010, the Veteran reported that hearing loss had been a problem since 1968 and occurred "after exposure to explosions for several years."  Dr. J.F. considered the results of the Veteran's private September 2010 pure tone threshold evaluation and concluded that tinnitus was related to hearing loss and hearing loss was related to service "due to significant service related noise exposure."

In January 2011 the Veteran requested a private evaluation regarding chronic tinnitus.  The Veteran told the evaluator, Dr. R.R. that he had been a sharpshooter during service and was frequently exposed to weapons fire, including machine gun fire.  Since that time, the Veteran reported experiencing tinnitus of increasing severity.  Dr. R.R. stated that is was his "understanding and well known within the field of neurology that loud noise-sound exposure will produce tinnitus."  He then went on to state that the Veteran's hearing loss and tinnitus "could largely be due to sound/noise exposure in the service."

The Veteran is competent to report on symptoms such as hearing loss and tinnitus as these are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  Similarly, the Veteran's wife's testimony that she noticed the Veteran appearing to have difficulty hearing is also competent.  Id.  However, while competent, the Board must consider the credibility of such reports.  Here, the Veteran has been inconsistent in reporting both onset and treatment, and thus his contentions of in-service onset followed by continuous and unremitting symptomatology are not credible and of no probative value.  Specifically, the Veteran testified that both tinnitus and hearing loss onset immediately following an in-service explosion, yet in reporting his history to a private examiner in January 2011, no such event was noted.  Furthermore, although he now endorses continuous hearing loss and tinnitus since onset, in testimony before the undersigned the Veteran indicated that loss of hearing following an in-service explosion was temporary, and that his hearing subsequently returned.  It is additionally telling that on separation, the Veteran affirmatively denied hearing-related symptoms, while still asserting a history of boils.  The Veteran's silence regarding some symptoms, when otherwise reporting other in an environment where he would ordinarily be expected to report all symptoms, may be used as evidence against the claim.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7)).  Furthermore, the Veteran is not competent to link an in-service noise event to current hearing loss and tinnitus as this is a finding well beyond the scope of lay competence.  Thus, the Veteran's assertions to that effect are of no probative value in substantiating his claims of service connection for hearing loss and tinnitus.

Considering onset of treatment, the Veteran has reported treatment beginning in 2007, but has also stated that he first sought private treatment in the 1980s.  Even assuming that treatment was sought as early as the 1980s, as the VA examiner noted in October 2010, medical literature refutes the notion of delayed on-set hearing loss.

The Board has been presented with competing medical opinions regarding the etiology of the Veteran's tinnitus and bilateral hearing loss.  The VA examiner, through benefit of review of the Veteran's claims file and service treatment records, concluded that hearing loss was not incurred in service, in large part because delayed onset hearing loss is not supported by medical literature.  The examiner went on to identify a likely alternative pathology, namely civilian noise exposure and presbycusis.  In contrast, to the VA examiner's opinion, Dr. F.J. concluded that tinnitus was related to hearing loss and hearing loss was related to in-service noise exposure.  Dr. F.J. relied entirely, however, on the Veteran's reported in-service history of noise exposure and a single September 2010 pure tone threshold evaluation.  The Veteran has already been found to be a poor historian, and thus a medical opinion based largely on his account of in-service exposure is of limited value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); but see Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).

With regard to the opinion of Dr. R.R., the Board notes that the opinion has no probative value in supporting the Veteran's claim.  Specifically, Dr. R.R. merely opined that loud noise-sound exposure causes tinnitus and that the Veteran's hearing loss and tinnitus "could largely be due to sound/noise exposure in the service." (emphasis added).  Dr. R.R.'s equivocal and general statement of the possibility of noise-induced hearing loss and tinnitus from in-service exposure is of further lessoned value when considered in light of the Veteran's civilian exposure as a former firefighter - which Dr. R.R. did not note.

Based on the foregoing, the Board finds that neither hearing loss nor tinnitus were incurred in service, and hearing loss did not manifest to a compensable degree within one year of separation from service.  Rather, the Board finds that both hearing loss and tinnitus developed many years after service and are unrelated to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Prostate Disorder

The Veteran contends that a prostate disorder, characterized as benign prostatic hypertrophy (BPH), but also claimed as an enlarged prostate, is related to service.  In testimony before the undersigned, the Veteran stated he "was diagnosed early in the nineties, I believe."  He stated that he had no suggestion about the etiology of the disorder, but did recall having urinary problems in service, including urinary tract infections.

Service treatment records reflect no treatment or complaints referable to the prostate or urinary-related issues and on report of medical history at separation in April 1968, the Veteran affirmatively denied painful or frequent urination, sugar or albumin in his urin, venereal disease, and bed wetting.  The Veteran's separation examination showed that the anus, rectum, and genitourinary system were all normal.

Following separation from service, the Veteran testified to a prostate-related diagnosis "in the nineties" and a November 2008 private treatment record indicated that the prostate was enlarged, non-tender, non-boggy, and irregular.  An October 2009 private treatment record indicated a history of BPH treated with Flomax.

A February 2011 VA treatment record shows that medication for treatment of the Veteran's enlarged prostate had been changed, as he was "not being able to hold water."  In addition to medication for prostate treatment, the Veteran also took Cipro chronically for prostatitis.

The Veteran is competent to report symptoms such as difficulty urinating as these are capable of lay observation.  Layno, 6 Vet. App. 465, although associating such symptoms with service is beyond lay competence and assertions to that effect are of no probative value.  

The Veteran has been inconsistent regarding onset and treatment of BPH, testifying to the undersigned that he was initially diagnosed in the 1990s, but in response to development-related requests from VA the Veteran indicated that he has been treated since 2000.  Additionally, while the Veteran testified that he experienced urinary problems during service, at service separation he denied urinary symptomatology, while raising other medical complaints such as boils.  Furthermore, in testimony before the undersigned the Veteran also stated that he did not experience any prostate-related problems during service.  The Veteran's inconsistent statements, combined with his silence when otherwise affirmatively speaking gives rise to the conclusion that the Veteran is a poor historian and his endorsement of in-service urinary symptoms is not credible.

Thus, the Board is left with the Veteran's single not credible assertion of difficulty urinating during service, weighed against his own statements now and at separation denying any such symptomatology.  Additionally, there is no evidence, lay or medical, linking a current prostate disorder with service.  Based on the foregoing, the evidence is against the claim, thus the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a prostate disorder, to include benign prostatic hypertrophy, is denied.


REMAND

Service Connection for COPD

The Veteran contends that COPD is related to in-service exposure to Agent Orange, or in-service exposure to asbestos.  At his October 2012 hearing, the Veteran stated that he was first diagnosed with COPD "back in the eighties, the late eighties, early nineties," but that symptoms such as difficulty breathing had been present prior to that time.  The Veteran stated that a nodule was identified in his left lung, and that scarring in his right lung was due to asbestos.  He claimed asbestos exposure while conducting demolition of a condemned hospital at Fort Hood, and while being transported to Vietnam aboard the USS General John Pope.  The record also indicates that the Veteran has a 40 pack-year history of smoking, though he stopped smoking 25 years ago.

The VA Adjudication Procedure Manual, M21-1 (M21-1), identifies several occupations which may result in asbestos exposure, including demolition of old buildings, and carpentry and construction.  See M21-1, Part IV, Subpart ii.2.C.9.f.  The M21-1 also acknowledges that asbestos was used extensively in military ship construction during the World War II period, and the Board notes that the USS General John Pope was constructed during World War II.

Given the Veteran's history of potential asbestos exposures, the Board finds that a VA examination opinion must be sought regarding the relationship of the Veteran's current COPD to such exposure.

Initial Rating for PTSD

During his October 2012 hearing before the undersigned, the Veteran indicated that symptoms associated with service-connected PTSD had become worse since his prior VA examination in March 2011.  A new VA examination must therefore be conducted in order to help properly identify the Veteran's current level of symptomatology.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's complete claims file for review by a VA examiner.  On review, the examiner should opine as to whether COPD is at least as likely as not (i.e., to at least a 50 percent degree of probability) related to service.

For the purposes of rendering this opinion, the examiner is to assume that the Veteran had some exposure to asbestos during service.  The examiner should also comment on the potential relationship between COPD and the Veteran's civilian history as a firefighter and history of smoking cigarettes.

If it is determined that a physical examination of the Veteran is required in order to render the requested opinion, such an examination should be conducted.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.
 
2.  Please schedule the Veteran for a VA examination in order to assess his current level of PTSD symptomatology.  The claims file should be made available for review and the examiner's report should reflect that such review occurred. 

3.  After completing the above actions and any other development, readjudicate the issue of entitlement to service connection for COPD, and entitlement to a higher initial rating for PTSD.  If any portion of the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


